Case 1-19-40820-cec   Doc 170   Filed 10/21/19   Entered 10/21/19 19:18:02
                Case 1-19-40820-cec                          Doc 170              Filed 10/21/19                 Entered 10/21/19 19:18:02

In re Northeast Brooklyn Partnership                                                         Case No. 19-40822 (CEC)
      Debtor                                                                        Reporting Period: September-19

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

    Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
    or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
    ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
    The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
    attached for each account. [See MOR-1 (CON’T)]

                                                                                                             BANK ACCOUNTS
                                                                   OPER                    PAYROLL                     TAX                    OTHER        CURRENT MONTH
                                                                                                                                                          ACTUAL (TOTAL OF
                                                                                                                                                            ALL ACCOUNTS)
    ACCOUNT NUMBER (LAST 4)

     CASH BEGINNING OF MONTH                             $            3,780.00
     RECEIPTS
     CASH SALES
     ACCOUNTS RECEIVABLE -
     PREPETITION
     ACCOUNTS RECEIVABLE -                               $          11,607.88
     POSTPETITION
     LOANS AND ADVANCES
     SALE OF ASSETS
     OTHER (ATTACH LIST)
     TRANSFERS (FROM DIP ACCTS)
       TOTAL RECEIPTS                                    $          11,607.88
     DISBURSEMENTS
     NET PAYROLL                                         $                   -
     PAYROLL TAXES
     SALES, USE, & OTHER TAXES
     INVENTORY PURCHASES
     SECURED/ RENTAL/ LEASES
     INSURANCE
     ADMINISTRATIVE                                      $                 -
     SELLING                                             $                 -
     OTHER (ATTACH LIST)                                 $          11,177.11
     OWNER DRAW *
     TRANSFERS (TO DIP ACCTS)
     PROFESSIONAL FEES
     U.S. TRUSTEE QUARTERLY FEES                         $                   -
     COURT COSTS
     TOTAL DISBURSEMENTS                                 $          11,177.11

     NET CASH FLOW                 $                                    430.77
     (RECEIPTS LESS DISBURSEMENTS)

     CASH – END OF MONTH                                 $            4,210.77
    * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                          THE FOLLOWING SECTION MUST BE COMPLETED
    DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                             $                                11,177.11
       LESS: TRANSFERS TO OTHER DEBTOR IN
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.
     TRUSTEE QUARTERLY FEES



                                                                                                                                                              FORM MOR-1
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 2 OF 11
                Case 1-19-40820-cec                        Doc 170           Filed 10/21/19               Entered 10/21/19 19:18:02




In re Northeast Brooklyn Partnership                                              Case No. 19-40822 (CEC)
      Debtor                                                             Reporting Period:    September-19

                                                      BANK RECONCILIATIONS
     Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                      Payroll                     Tax                           Other
                                      #                                  #                       #                        #
     BALANCE PER                       $                  3,649.46
     BOOKS
                                                               4211.77

     BANK BALANCE                      $                  4,210.77
     (+) DEPOSITS IN                   $                        -
     TRANSIT (ATTACH
     LIST)
     (-) OUTSTANDING                   $                   561.31
     CHECKS (ATTACH
     LIST) :
     OTHER (ATTACH
     EXPLANATION)

     ADJUSTED BANK                     $                  3,649.46
     BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                       Amount                      Date                          Amount




     CHECKS OUTSTANDING                           Ck. #                       Amount                      Ck. #                         Amount
     NEBHDCO                                       115                   $              561.31
                                                                         $                  -
                                                                         $                  -




     OTHER




                                                                                                                                                 FORM MOR-1 (CONT.)
                                                                                                                                                              2/2008
                                                                                                                                                       PAGE 3 OF 11
        Case 1-19-40820-cec                      Doc 170           Filed 10/21/19              Entered 10/21/19 19:18:02




In re Northeast Brooklyn Partnership                                                              Case No. 19-40822 (CEC)
      Debtor                                                                             Reporting Period:    September-19


                                    STATEMENT OF OPERATIONS (Income Statement)
    The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
    when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                        REVENUES                                                 MONTH               CUMULATIVE -FILING
                                                                                                                          TO DATE
    Gross Revenues                                                                       $            11,607.88      $       151,353.45
    Less: Returns and Allowances                                                         $                    -
    Net Revenue                                                                          $            11,607.88      $       151,353.45
    COST OF GOODS SOLD
    Beginning Inventory
    Add: Purchases
    Add: Cost of Labor
    Add: Other Costs (attach schedule)
    Less: Ending Inventory
    Cost of Goods Sold
    Gross Profit
    OPERATING EXPENSES
    Advertising
    Auto and Truck Expense
    Bad Debts
    Contributions
    Employee Benefits Programs
    Officer/Insider Compensation*
    Insurance                                                                            $                     -     $        12,937.66
    Management Fees/Bonuses                                                              $                     -     $         8,326.83
    Office Expense
    Pension & Profit-Sharing Plans
    Repairs and Maintenance                                                              $                     -     $        16,275.50
    Rent and Lease Expense
    Salaries/Commissions/Fees                                                            $                     -     $        25,247.28
    Supplies                                                                             $                     -     $           781.34
    Taxes - Payroll
    Taxes - Real Estate
    Taxes - Other
    Travel and Entertainment
    Utilities                                                                            $            11,177.11      $        32,063.19
    Other (attach schedule)                                                              $                   -       $         9,502.71
    Total Operating Expenses Before Depreciation                                         $            11,177.11      $       105,134.51
    Depreciation/Depletion/Amortization
    Net Profit (Loss) Before Other Income & Expenses                                     $               430.77      $        46,218.94
    OTHER INCOME AND EXPENSES
    Other Income (attach schedule)
    Interest Expense
    Other Expense (attach schedule)
    Net Profit (Loss) Before Reorganization Items




                                                                                                                                      FORM MOR-2
                                                                                                                                            2/2008
                                                                                                                                      PAGE 4 OF 11
     Case 1-19-40820-cec                              Doc 170   Filed 10/21/19   Entered 10/21/19 19:18:02




REORGANIZATION ITEMS
Professional Fees                                                            $       31,258.37   $         237,573.89
U. S. Trustee Quarterly Fees                                                 $               -   $           1,328.00
Interest Earned on Accumulated Cash from Chapter 11 (see continuation
sheet)
Gain (Loss) from Sale of Equipment
Other Reorganization Expenses (attach schedule)
Total Reorganization Expenses
Income Taxes
Net Profit (Loss)                                                            $      (30,827.60) $         (192,682.95)
*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY

OTHER COSTS
Yardi Systems                                                                $               -




OTHER OPERATIONAL EXPENSES




OTHER INCOME




OTHER EXPENSES




OTHER REORGANIZATION EXPENSES




Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                     FORM MOR-2
                                                                                                                           2/2008
                                                                                                                     PAGE 5 OF 11
                   Case 1-19-40820-cec                                Doc 170                 Filed 10/21/19                     Entered 10/21/19 19:18:02



In re Northeast Brooklyn Partnership                                                             Case No.                   19-40822 (CEC)
      Debtor                                                                            Reporting Period:                     September-19

                                                                               BALANCE SHEET
    The Balance Sheet is to be completed on an accrual basis only. Pre-petition liabilities must be classified separately from post-petition obligations.

                                      ASSETS                                       BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH  DATE OR SCHEDULED
                                                                                         MONTH
    CURRENT ASSETS
     Unrestricted Cash and Equivalents                                             $                 4,210.77       $               3,780.00        $         47,342.80
     Restricted Cash and Cash Equivalents (see continuation
     sheet)
     Accounts Receivable (Net)                                                     $                        -                                       $         69,423.49
     Notes Receivable
     Inventories
     Prepaid Expenses                                                                                                                               $           2,235.00
     Professional Retainers
     Other Current Assets (attach schedule)                                                                                                         $         17,903.47
     TOTAL CURRENT ASSETS                                                          $                 4,210.77       $               3,780.00        $        136,904.76
    PROPERTY & EQUIPMENT
     Real Property and Improvements                                                $           3,569,426.58         $           3,569,426.58        $       8,734,000.00
     Machinery and Equipment                                                       $              24,288.18         $              24,288.18
     Furniture, Fixtures and Office Equipment                                      $              18,642.95         $              18,642.95
     Land & Oganizational Costs                                                    $               9,499.42         $               9,499.42
     Vehicles
     Less: Accumulated Depreciation
     TOTAL PROPERTY & EQUIPMENT                                                    $           3,621,857.13         $           3,621,857.13        $       8,734,000.00
    OTHER ASSETS
     Amounts due from Insiders*
     Other Assets (attach schedule)
     TOTAL OTHER ASSETS
     TOTAL ASSETS
                      LIABILITIES AND OWNER EQUITY                                 BOOK VALUE AT END OF BOOK VALUE AT END OF BOOK VALUE ON PETITION
                                                                                    CURRENT REPORTING   PRIOR REPORTING MONTH        DATE
                                                                                         MONTH
    LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
     Accounts Payable                                                              $                        -
     Taxes Payable (refer to FORM MOR-4)
     Wages Payable
     Notes Payable
     Rent / Leases - Building/Equipment
     Secured Debt / Adequate Protection Payments
     Professional Fees                                                             $               31,258.37        $               39,504.26
     Amounts Due to Insiders*
     Other Post-petition Liabilities (attach schedule)
     TOTAL POST-PETITION LIABILITIES                                               $               31,258.37        $               39,504.26
    LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
     Secured Debt                                                                  $           2,848,843.00         $           2,848,843.00        $       2,848,843.00
     Priority Debt
     Unsecured Debt                                                                $             284,240.55         $             284,240.55        $         284,240.55
     TOTAL PRE-PETITION LIABILITIES                                                $           3,133,083.55         $           3,133,083.55        $       3,133,083.55
     TOTAL LIABILITIES                                                             $           3,621,857.13         $           3,621,857.13        $       3,133,083.55
    OWNERS' EQUITY
     Capital Stock
     Additional Paid-In Capital
     Partners' Capital Account
     Owner's Equity Account
     Retained Earnings - Pre-Petition
     Retained Earnings - Post-petition
     Adjustments to Owner Equity (attach schedule)
     Post-petition Contributions (attach schedule)
     NET OWNERS’ EQUITY
     TOTAL LIABILITIES AND OWNERS' EQUITY
    *"Insider" is defined in 11 U.S.C. Section 101(31).

                                                                                                                                                                           FORM MOR-3
                                                                                                                                                                                 2/2008
                                                                                                                                                                           PAGE 6 OF 11
            Case 1-19-40820-cec                      Doc 170           Filed 10/21/19               Entered 10/21/19 19:18:02




BALANCE SHEET - continuation section
                           ASSETS                             BOOK VALUE AT END OF BOOK VALUE AT END OF      BOOK VALUE ON
                                                               CURRENT REPORTING     PRIOR REPORTING         PETITION DATE
                                                                    MONTH                MONTH
Other Current Assets




Other Assets




               LIABILITIES AND OWNER EQUITY                   BOOK VALUE AT END OF                           BOOK VALUE ON
                                                               CURRENT REPORTING                             PETITION DATE
                                                                    MONTH
Other Post-petition Liabilities




Adjustments to Owner’s Equity




Post-Petition Contributions




Restricted Cash: Cash that is restricted for a specific use and not available to fund operations.
Typically, restricted cash is segregated into a separate account, such as an escrow account.




                                                                                                                                FORM MOR-3
                                                                                                                                      2/2008
                                                                                                                                PAGE 7 OF 11
               Case 1-19-40820-cec                             Doc 170        Filed 10/21/19              Entered 10/21/19 19:18:02



In re Northeast Brooklyn Partnership                                                       Case No. 19-40822 (CEC)
      Debtor                                                                      Reporting Period: September-19

                                                  STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                                   Amount
                                                                   Withheld
                                                Beginning           and/or     Amount
     Federal                                      Tax              Accrued      Paid           Date Paid      Check # or EFT   Ending Tax
     Withholding
     FICA-Employee
     FICA-Employer
     Unemployment
     Income
     Other:_____________
       Total Federal Taxes
     State and Local
     Withholding
     Sales
     Excise
     Unemployment
     Real Property                          $              -
     Personal Property
     Other:_____________
      Total State and Local

     Total Taxes

                                        SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                                  Number of Days Past Due
                                                 Current             0-30        31-60            61-90             Over 91        Total
     Accounts Payable
     Wages Payable
     Taxes Payable
     Rent/Leases-Building
     Rent/Leases-Equipment
     Secured Debt/Adequate                 $                   -
     Protection Payments
     Professional Fees                     $ 237,573.89                                                                        $ 237,573.89
     Amounts Due to Insiders
     Other:______________
     Other:______________
     Total Post-petition Debts             $ 237,573.89                                                                        $ 237,573.89

     Explain how and when the Debtor intends to pay any past due post-petition debts.



                                                                                                                                              FORM MOR-4
                                                                                                                                                    2/2008
                                                                                                                                              PAGE 8 OF 11
                               Case 1-19-40820-cec              Doc 170        Filed 10/21/19          Entered 10/21/19 19:18:02




In re Northeast Brooklyn Partnership                                                           Case No. 19-40822 (CEC)
      Debtor                                                                          Reporting Period:    September-19


                                             ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

                        Accounts Receivable Reconciliation                                 Amount
     Total Accounts Receivable at the beginning of the reporting period               $      30,653.72
     Plus: Amounts billed during the period                                           $      11,607.88
     Less: Amounts collected during the period                                        $      11,607.88
     Total Accounts Receivable at the end of the reporting period                     $            -


     Accounts Receivable Aging                                     0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
     0 - 30 days old                                           $                  -
     31 - 60 days old                                          $                  -
     61 - 90 days old                                          $                  -
     91+ days old                                              $          30,653.72
     Total Accounts Receivable                                 $          30,653.72

     Less: Bad Debts (Amount considered uncollectible)

     Net Accounts Receivable                                   $          30,653.72



                                                           TAXES RECONCILIATION AND AGING

     Taxes Payable                                                 0-30 Days              31-60 Days        61-90 Days      91+ Days   Total
     0 - 30 days old
     31 - 60 days old
     61 - 90 days old
     91+ days old
     Total Taxes Payable
     Total Accounts Payable




                                                                                                                                               FORM MOR-5
                                                                                                                                                     2/2008
                                                                                                                                               PAGE 9 OF 11
          Case 1-19-40820-cec                           Doc 170              Filed 10/21/19                  Entered 10/21/19 19:18:02




In re Northeast Brooklyn Partnership                                                                  Case No. 19-40822 (CEC)
      Debtor                                                                                 Reporting Period:    September-19


                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

    Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
    Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
    (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                      INSIDERS

                 NAME                   TYPE OF PAYMENT               AMOUNT PAID            TOTAL PAID TO DATE




                           TOTAL PAYMENTS TO INSIDERS




                                                                           PROFESSIONALS

                                         DATE OF COURT
                                       ORDER AUTHORIZING                                                                                          TOTAL INCURRED &
                 NAME                      PAYMENT       AMOUNT APPROVED                         AMOUNT PAID           TOTAL PAID TO DATE             UNPAID*




                   TOTAL PAYMENTS TO PROFESSIONALS
    * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS

                                          SCHEDULED
                                       MONTHLY PAYMENT                AMOUNT PAID            TOTAL UNPAID POST-
         NAME OF CREDITOR                    DUE                     DURING MONTH                PETITION




                                           TOTAL PAYMENTS




                                                                                                                                                             FORM MOR-6
                                                                                                                                                                   2/2008
                                                                                                                                                            PAGE 10 OF 11
          Case 1-19-40820-cec             Doc 170       Filed 10/21/19          Entered 10/21/19 19:18:02




In re Northeast Brooklyn Partnership                                                     Case No. 19-40822 (CEC)
      Debtor                                                                    Reporting Period:    September-19



                                          DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                      Yes              No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                           X
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                           X
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                          X
   3   returns?
       Are workers compensation, general liability or other necessary                                  X
   4   insurance coverages expired or cancelled, or has the debtor received
       notice of expiration or cancellation of such policies?
                                                                                                       X
   5 Is the Debtor delinquent in paying any insurance premium payment?
     Have any payments been made on pre-petition liabilities this reporting                             X
   6 period?
     Are any post petition receivables (accounts, notes or loans) due from                             X
   7 related parties?
   8 Are any post petition payroll taxes past due?                                                     X
   9 Are any post petition State or Federal income taxes past due?                                     X
  10 Are any post petition real estate taxes past due?                                                 X
  11 Are any other post petition taxes past due?                                                       X
                                                                                                       X
  12 Have any pre-petition taxes been paid during this reporting period?
  13 Are any amounts owed to post petition creditors delinquent?                                       X
  14 Are any wage payments past due?                                                                   X
     Have any post petition loans been been received by the Debtor from any                            X
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                         X
     Is the Debtor delinquent with any court ordered payments to attorneys or                          X
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                              X
  18 the normal course of business?




                                                                                                             FORM MOR-7
                                                                                                                   2/2008
                                                                                                            PAGE 11 OF 11
 Case 1-19-40820-cec   Doc 170     Filed 10/21/19    Entered 10/21/19 19:18:02




ATTACHMENT TO SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

   Date       Transaction           Payee             Amount        Date Cleared
               Number
09/04/2019      090419           National Grid       $507.44         09/04/2019
09/05/2019      090519           National Grid      $1,236.00        09/05/2019
09/05/2019      090519           National Grid      $1,000.00        09/05/2019
09/09/2019      090919            ConEdison         $1,071.59        09/09/2019
09/09/2019      090619            ConEdison         $1,057.53        09/09/2019
09/09/2019      090919            ConEdison          $671.68         09/09/2019

09/09/2019       090919           ConEdison          $636.94         09/09/2019

09/23/2019       092319          National Grid       $2,800.00       09/23/2019

09/23/2019       092319          National Grid       $662.34         09/23/2019
09/23/2019       092319          National Grid       $492.56         09/23/2019
09/23/2019       092319          National Grid       $354.81         09/23/2019
09/23/2019      092319           National Grid        $330.00        09/23/2019

09/23/2019       092319          National Grid         $73.49        09/23/2019

09/23/2019       092319          National Grid         $72.53        09/23/2019

09/24/2019       092419          National Grid         $17.33        09/24/2019


                 Total                              $11,177.11
                   Case 1-19-40820-cec                     Doc 170     Filed 10/21/19      Entered 10/21/19 19:18:02




       NORTHEAST BROOKLYN PARTNERSHIP
       DEBTOR-IN-POSSESSION CASE NO 19-40822                                       Speak to a dedicated business solutions expert
                                                                                   at 1-888-755-2172 — a one-stop number for
       EASTERN DISTRICT OF NY                                                      both your business and personal needs.
       132 RALPH AVE
       BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                  $3,780.00         Number of Days in Cycle                                  30
10 Deposits/Credits                                       $11,607.88         Minimum Balance This Cycle                        $1,557.60
16 Checks/Debits                                        ($11,177.11)         Average Collected Balance                         $3,930.50
Service Charges                                                $0.00
Ending Balance 09/30/19                                    $4,210.77

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019              - SEPTEMBER 30, 2019


Date             Description                                            Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/04      ACH deposit Northeasr Brookl Settlement                              $816.34                                             $4,596.34
           090419 Northeast Brooklyn Hou
           ***********3017
09/04      ACH Withdrawal NATIONAL GRID NY                                                                $507.44                   $4,088.90
           UTILITYPAY 090419 Northeast Brooklyn,
           L 00251335598
09/05      ACH Withdrawal NATIONAL GRID NY                                                              $1,236.20                   $2,852.70
           UTILITYPAY 090519 NORTHEAST BKLYN
           pship 00264725161
09/05      ACH Withdrawal NATIONAL GRID NY                                                              $1,000.00                   $1,852.70
           UTILITYPAY 090519 N.EAST BKLYN
           PARTNERSH 00251335601
09/06      TRANSFER DEPOSIT FROM ...1392                                       $2,000.00                                            $3,852.70
09/06      ACH deposit Northeasr Brookl Settlement                             $1,335.31                                            $5,188.01
           090619 Northeast Brooklyn Hou
           ***********6057
09/09      ACH Withdrawal CON ED OF NY INTELL                                                           $1,071.59                   $4,116.42
           CK 090919 NORTHEAST BROOKLYN PAR
           ***********0011




                                                          Thank you for banking with us.                                     PAGE 1 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
                   Case 1-19-40820-cec                     Doc 170     Filed 10/21/19       Entered 10/21/19 19:18:02




 NORTHEAST BROOKLYN PARTNERSHIP
 DEBTOR-IN-POSSESSION CASE NO 19-40822
 EASTERN DISTRICT OF NY

 ACCOUNT DETAIL                      CONTINUED FOR PERIOD SEPTEMBER 01, 2019                 - SEPTEMBER 30, 2019
 Date             Description                                            Deposits/Credits     Withdrawals/Debits    Resulting Balance
 09/09      ACH Withdrawal CON ED OF NY INTELL                                                          $1,057.53           $3,058.89
            CK 090919 NORTHEAST BROOKLYN PAR
            ***********0015
 09/09      ACH Withdrawal CON ED OF NY INTELL                                                            $671.68           $2,387.21
            CK 090919 NORTHEAST BROOKLYND.I.
            ***********0027
 09/09      ACH Withdrawal CON ED OF NY INTELL                                                            $636.94           $1,750.27
            CK 090919 NORTHEAST BROOKLYN PAR
            ***********0012
 09/09      ACH Withdrawal CON ED OF NY INTELL                                                            $192.67           $1,557.60
            CK 090919 MORTHEAST BROOKLYNPART
            ***********5016
 09/16      ACH deposit Northeasr Brookl Settlement                             $4,864.23                                   $6,421.83
            091619 Northeast Brooklyn Hou
            ***********9133
 09/18      ACH deposit Northeasr Brookl Settlement                              $190.00                                    $6,611.83
            091819 Northeast Brooklyn Hou
            ***********7141
 09/20      ACH deposit Northeasr Brookl Settlement                              $570.00                                    $7,181.83
            092019 Northeast Brooklyn Hou
            ***********2301
 09/23      ACH deposit Northeasr Brookl Settlement                              $272.08                                    $7,453.91
            092319 Northeast Brooklyn Hou
            ***********3677
 09/23      ACH Withdrawal NATIONAL GRID NY                                                             $2,800.00           $4,653.91
            UTILITYPAY 092319 N.EAST BKLYN
            PARTNERSH 00251335601
 09/23      ACH Withdrawal NATIONAL GRID NY                                                               $662.34           $3,991.57
            UTILITYPAY 092319 Northeast Brooklyn
            Psh 00264724001
 09/23      ACH Withdrawal NATIONAL GRID NY                                                               $492.56           $3,499.01
            UTILITYPAY 092319 Northeast Brooklyn,
            L 00251335598
 09/23      ACH Withdrawal NATIONAL GRID NY                                                               $354.81           $3,144.20
            UTILITYPAY 092319 Northeast Brooklyn
            Psh 00251337711
 09/23      ACH Withdrawal NATIONAL GRID NY                                                               $330.00           $2,814.20
            UTILITYPAY 092319 Northeast Brooklyn,
            LP 00251335611
 09/23      ACH Withdrawal NATIONAL GRID NY                                                                $73.49           $2,740.71
            UTILITYPAY 092319 Northeast Brooklyn
            Psh 00251337721



                                                                                                                        PAGE 3 OF 4

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
         Case 1-19-40820-cec        Doc 170    Filed 10/21/19      Entered 10/21/19 19:18:02




ACCOUNT DETAIL            CONTINUED FOR PERIOD SEPTEMBER 01, 2019        - SEPTEMBER 30, 2019
Date        Description                              Deposits/Credits    Withdrawals/Debits     Resulting Balance
09/23   ACH Withdrawal NATIONAL GRID NY                                               $72.53            $2,668.18
        UTILITYPAY 092319 Northeast Brooklyn
        Psh 00264723991
09/24   ACH deposit Northeasr Brookl Settlement               $138.50                                   $2,806.68
        092419 Northeast Brooklyn Hou
        ***********3469
09/24   ACH Withdrawal NATIONAL GRID NY                                               $17.33            $2,789.35
        UTILITYPAY 092419 N.EAST BKLYN
        PARTNERSH 00251335601
09/26   ACH deposit Northeasr Brookl Settlement               $734.60                                   $3,523.95
        092619 Northeast Brooklyn Hou
        ***********2209
09/30   ACH deposit THE CITY OF NEW Payments                  $686.82                                   $4,210.77
        093019 00070000573796
        ***********2158
Total                                                       $11,607.88            $11,177.11
.....

                                    Total For This Period        Total Year-to-Date
Total Overdraft Fees                                $0.00                   $140.00
Total NSF Fees                                      $0.00                     $0.00




                                                                                                     PAGE 4 OF 4
        Case 1-19-40820-cec                Doc 170        Filed 10/21/19      Entered 10/21/19 19:18:02



                                       Northeast Brooklyn Partnership                                 10/10/2019


                                         Bank Reconciliation Report
                                                     9/30/2019
                                                          1398

                                         Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                 4,210.77
Outstanding Checks

Check Date              Check Number         Payee                                          Amount
6/13/2019                        115         nebhdco - NEBHDCo                               561.31
Less:              Outstanding Checks                                                        561.31
                   Reconciled Bank Balance                                                 3,649.46



Balance per GL as of 9/30/2019                                                             3,649.46
                   Reconciled Balance Per G/L                                              3,649.46


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                    0.00
           Case 1-19-40820-cec             Doc 170            Filed 10/21/19   Entered 10/21/19 19:18:02



                                       Northeast Brooklyn Partnership                                             10/10/2019


                                         Bank Reconciliation Report
                                                     9/30/2019
                                                              1398

                                         Posted by: ebrown on 10/10/2019


Cleared Items:


Cleared Checks

Date               Tran #                    Notes                                   Amount            Date Cleared
9/3/2019                    931925161        ngrid - National Grid                        1,236.20          9/30/2019
9/3/2019                    931935601        ngrid - National Grid                        1,000.00          9/30/2019
9/6/2019                    217977758        coned - ConEdison                            1,057.53          9/30/2019
9/6/2019                    217978878        coned - ConEdison                                671.68        9/30/2019
9/6/2019                    217978969        coned - ConEdison                                636.94        9/30/2019
9/6/2019                    217979055        coned - ConEdison                                192.67        9/30/2019
9/6/2019                    217979102        coned - ConEdison                            1,071.59          9/30/2019
9/17/2019                   9171923991       ngrid - National Grid                             72.53        9/30/2019
9/17/2019                   9171924001       ngrid - National Grid                            662.34        9/30/2019
9/17/2019                   9171935611       ngrid - National Grid                            330.00        9/30/2019
9/17/2019                   9171937711       ngrid - National Grid                            354.81        9/30/2019
9/17/2019                   9171937721       ngrid - National Grid                             73.49        9/30/2019
9/23/2019                   9041935598       ngrid - National Grid                            507.44        9/30/2019
9/23/2019                   9231935598       ngrid - National Grid                            492.56        9/30/2019
9/23/2019                   9231935601       ngrid - National Grid                        2,800.00          9/30/2019
9/24/2019                   9231935601       ngrid - National Grid                             17.33        9/30/2019
Total Cleared Checks                                                                    11,177.11
Cleared Deposits

Date               Tran #                    Notes                                   Amount            Date Cleared
9/1/2019                        46                                                            686.82        9/30/2019
9/3/2019                        35           :CHECKscan Deposit                               816.34        9/30/2019
9/5/2019                        36           :CHECKscan Deposit                           1,335.31          9/30/2019
9/12/2019                       38           :CHECKscan Deposit                           4,864.23          9/30/2019
9/17/2019                       39           :CHECKscan Deposit                               190.00        9/30/2019
9/19/2019                       40           :CHECKscan Deposit                               570.00        9/30/2019
9/21/2019                        2           :ACH Deposit                                     272.08        9/30/2019
9/23/2019                       41           :CHECKscan Deposit                               138.50        9/30/2019
9/25/2019                       42           :CHECKscan Deposit                               734.60        9/30/2019
Total Cleared Deposits                                                                   9,607.88
Cleared Other Items

Date               Tran #                    Notes                                   Amount            Date Cleared
9/6/2019                    JE 29912         Transfer                                     2,000.00          9/30/2019
Total Cleared Other Items                                                                2,000.00
                   Case 1-19-40820-cec                     Doc 170      Filed 10/21/19      Entered 10/21/19 19:18:02




        NORTHEAST BROOKLYN PARTNERSHIP
        DEBTOR-IN-POSSESSION CASE NO 19-40822                                       Speak to a dedicated business solutions expert
                                                                                    at 1-888-755-2172 — a one-stop number for
        EASTERN DISTRICT OF NY/UTILITY ACCOUNT                                      both your business and personal needs.
        132 RALPH AVE
        BROOKLYN NY 11233




ACCOUNT SUMMARY                             FOR PERIOD SEPTEMBER 01, 2019 - SEPTEMBER 30, 2019



Previous Balance 08/31/19                                   $4,675.00         Number of Days in Cycle                                  30
0 Deposits/Credits                                              $0.00         Minimum Balance This Cycle                        $4,675.00
0 Checks/Debits                                                 $0.00         Average Collected Balance                         $4,675.00
Service Charges                                                 $0.00
Ending Balance 09/30/19                                     $4,675.00

ACCOUNT DETAIL                     FOR PERIOD SEPTEMBER 01, 2019               - SEPTEMBER 30, 2019


Date             Description                                             Deposits/Credits    Withdrawals/Debits         Resulting Balance
09/01                                                                                                                                $4,675.00


             No Account Activity this Statement Period

09/30                                                                                                                                $4,675.00

Total                                                                               $0.00                     $0.00
No Items Processed
.....




                                                          Thank you for banking with us.                                      PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2019 Capital One. All rights reserved.
       Case 1-19-40820-cec              Doc 170        Filed 10/21/19         Entered 10/21/19 19:18:02



                                   Northeast Brooklyn Partnership                                     10/10/2019


                                     Bank Reconciliation Report
                                                9/30/2019
                                                       1389

                                     Posted by: ebrown on 10/10/2019



Balance Per Bank Statement as of 9/30/2019                                                 4,675.00
                   Reconciled Bank Balance                                                 4,675.00



Balance per GL as of 9/30/2019                                                             4,675.00
                   Reconciled Balance Per G/L                                              4,675.00


Difference         (Reconciled Bank Balance And Reconciled Balance Per G/L)                    0.00
                                              Case 1-19-40820-cec     Doc 170        Filed 10/21/19      Entered 10/21/19 19:18:02
                                                                                                                                                                           Page : 1

Rent Roll with Lease Charges
Northeast Brooklyn, LP
As Of December 01,2018
Property: nor
Brooklyn, NY 11233


                                                                                                                                       Total
                                Unit                   Lease        Move In       Lease        Lease    Market   Charge                        Resident
Unit         Type                      Name                                                                                 Amount   Monthly                Legal Status
                               Sq Ft                   Type            Date        From           To     Rent    Code                           Deposit
                                                                                                                                     Charges
399-1A       nor26w                                                           02/01/2017   01/31/2019            rent
399-1B       nor26w                                                           05/01/2017   04/30/2018            rent
399-1C       nor06w                                                           12/17/2017   12/16/2019            rent
399-2A       nor06w                                                           01/01/2017   12/31/2018            rent
399-2B       nor26w                                                           12/01/2018   11/30/2019            rent
                                                                                                                 security
399-2C       nor2hw                                                           11/01/2017   10/31/2019            rent
399-3A       nor1hw                                                           07/01/2018   06/30/2020            rent
399-3B       nor26w                                                           06/01/2018   05/31/2019            rent
399-3C       nor2hw                                                           05/01/2017   04/30/2019            rent
                                                                                                                 hpd
399-4A       nor0hw                                                           11/01/2017   10/31/2018            rent
399-4B       nor26w                                                           06/01/2018   05/31/2020            rent
399-4C       nor26w                                                           04/01/2017   03/31/2019            rent
403-1A       nor16w                                                           02/01/2017   01/31/2019            rent
403-1B       nor26w
403-1C       nor1hw                                                           05/01/2017   04/30/2019            rent
403-1D       nor16w                                                           10/01/2017   09/30/2019            rent
403-2A       nor36w                                                           06/01/2018   05/31/2020            rent
403-2B       nor26w                                                           07/01/2017   06/30/2019            rent
403-2C       nor26w                                                           11/21/2018   11/20/2020            rent
                                                                                                                 security
403-3A       nor36w
403-3B       nor26w                                                           05/01/2017   04/30/2019            rent
403-3C       nor26w                                                           04/01/2017   03/31/2019            rent
403-4A       nor36w                                                           05/01/2017   04/30/2019            rent
403-4B       nor26w                                                           04/01/2018   03/31/2020            rent
403-4C       nor26w                                                           02/01/2018   01/31/2019            rent
409-1A       nor16w                                                           05/01/2017   04/30/2019            rent
409-2B       nor16w                                                           06/01/2018   05/31/2020            rent
409-3C       nor16w                                                           06/01/2017   05/31/2019            rent
671-1A       nor0hw
671-1B       nor26w                                                           05/01/2018   04/30/2020            rent
671-2A       nor0hw                                                           11/01/2017   10/31/2019            rent
671-2B       nor36w                                                           02/01/2018   01/31/2020            rent
671-3A       nor0hw                                                           10/01/2017   09/30/2019            rent
671-3B       nor3hw                                                           11/11/2017   11/10/2019            rent
675-1A       nor0hw                                                           07/01/2018   06/30/2019            rent
675-1B       nor26w                                                           05/01/2017   04/30/2019            rent

Rent Roll with Lease Charges                                                                                                                              Monday, February 11, 2019
                                              Case 1-19-40820-cec     Doc 170        Filed 10/21/19            Entered 10/21/19 19:18:02
                                                                                                                                                                                  Page : 2

Rent Roll with Lease Charges
Northeast Brooklyn, LP
As Of December 01,2018
Property: nor
Brooklyn, NY 11233


                                                                                                                                              Total
                                Unit                   Lease        Move In       Lease        Lease         Market    Charge                         Resident
Unit         Type                      Name                                                                                       Amount    Monthly                Legal Status
                               Sq Ft                   Type            Date        From           To          Rent     Code                            Deposit
                                                                                                                                            Charges
675-2A       nor0hw                                                           01/01/2019   12/31/2020                  rent
675-2B       nor36w                                                           03/01/2017   02/28/2019                  rent
                                                                                                                       rent
675-3A       nor0hw                                                           04/01/2018   03/31/2020                  rent
                                                                                                                       scrie
675-3B       nor36w
                                                                                                        Total Amount            26,998.41




Rent Roll with Lease Charges                                                                                                                                     Monday, February 11, 2019
                                 Case 1-19-40820-cec        Doc 170   Filed 10/21/19      Entered 10/21/19 19:18:02
                                                                                                                                       Page : 3

Rent Roll with Lease Charges
Northeast Brooklyn, LP
As Of December 01,2018
Property: nor
Brooklyn, NY 11233

 Summary of Charges by Charge Code (Current/Notice residents only)


                                                                                     Summary of Lease Types
                     hpd             769.82                                  N/A                              34
                                                                             Owner                             1
                     rent          26,307.80
                                                                             Stabilized                        2
                     scrie          (110.00)                                 VACANT                            3
                                                                                                              40
                     security         30.79

                     Total         26,998.41




Rent Roll with Lease Charges                                                                                          Monday, February 11, 2019
